Citation Nr: 0508803	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-28 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

The propriety of the reduction in disability compensation 
rate for period of hospitalization.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.  H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service (U.S. Coast Guard) from 
June 1973 to September 1977.  He has a total and permanent 
disability for injuries to the spine consequent to a motor 
vehicle accident in April 1977 that left him a paraplegic.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an action by the Baltimore, Maryland, 
Regional Office (RO) that retroactively reduced appellant's 
compensation from the "aid and attendance" rate ($5,255.00 
per month) to the "housebound" rate ($3,677.00 per month) 
for a seven-month period during which appellant was 
hospitalized at government expense at the VA Medical Center 
(VAMC).  This retroactive reduction caused an overpayment 
situation, and the overpaid benefits have apparently been 
recouped from appellant's monthly benefit checks.

Appellant testified in a hearing before the RO's Decision 
Review Officer (DRO) in February 2004.  A transcript of that 
testimony has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellant received inpatient treatment at Richmond VA Medical 
Center from February 2001 to August 2001, during which time 
he continued to receive additional special monthly 
compensation based on the need for aid and attendance rate of 
$5,255.00 per month.  RO notified appellant by letter in 
December 2001 that an overpayment had occurred, and that his 
monthly compensation would be retroactively reduced to the 
"housebound" rate of $3,677.00 per month, effective April 
2001.  Appellant did not respond (he contends that he was 
hospitalized and did not receive the correspondence), and RO 
sent appellant a reduction letter in February 2002 stating 
that the reduction had been implemented.  

Appellant's service representative submitted a Notice of 
Disagreement (NOD) in June 2002 that argued the debt is 
invalid, in part, because appellant received poor quality of 
care at the VA Medical Center.  Appellant testified to the 
same effect in a hearing before RO's Decision Review Officer 
(DRO) in February 2004.  RO issued a Supplemental Statement 
of the Case (SSOC) in April 2004 that stated an overpayment 
such as the instant case does not allow for extenuating 
circumstances.  

In June 2004, appellant's service representative submitted a 
letter to RO arguing that the case was not ready for 
certification to the Board because RO had not considered 
whether VA administrative error caused the overpayment (see 
Erickson v. West, 13 Vet. App. 495 (2000)).  RO certified the 
case to the Board in June 2004 without first considering the 
merits of this new argument attacking the validity of the 
debt.  In September 2004, appellant's service representative 
submitted an Informal Brief again attacking the validity of 
the debt on the basis of alleged administrative error by VA, 
and alternatively (and for the first time) requesting a 
waiver of the debt in the event that the debt is determined 
to be valid.

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SSOC on the issue of 
validity of the debt, to include appellant's argument that VA 
administrative error caused the underlying debt to occur.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).  Thereafter, RO should return the claim to the Board 
only if appellant perfects his appeal in a timely manner.  
See Smallwood v. Brown,  10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).

When a veteran raises the issue of the validity of a debt as 
part of the waiver application, it is arbitrary and 
capricious, and an abuse of discretion, to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  
Likewise, this matter seems intertwined with the instant 
issue.

VA's General Counsel, in reviewing the Schaper decision, held 
that the issues of validity of a debt and application for 
waiver may be adjudicated concurrently, but if a veteran both 
challenges the validity of a debt and seeks waiver of the 
debt, RO must first fully review the debt's validity, and, if 
the office believes the debt to be valid, must prepare a 
written decision full justifying the validity of the debt.  
At that point, the veteran's request for waiver should be 
referred to the Committee on Waivers and Compromises.  If 
waiver is denied, the veteran must be advised of his right to 
appeal both decisions to the Board.  VAOPGCPREC 06-98 (April 
24, 1998). 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the facts and 
circumstances surrounding the erroneous 
payments at "aid and attendance" rate 
to determine whether the resultant 
overpayment constitutes a valid debt.  
RO should specifically consider the 
arguments raised in appellant's 
testimony and in the correspondence 
from appellant's service 
representative, as applied to M21-1 
Part IV Paragraph 18.10, and the 
guidance of VAOPGCPREC 06-98 and the 
precedents of Erickson and Schaper 
cited above.  

2.  If RO determines on review that the 
debt is valid, RO must prepare a 
written decision fully justifying the 
validity of the debt, and refer 
appellant's request for waiver to the 
Committee on Waivers and Compromises 
for consideration.

Thereafter, if waiver is denied, appellant must be advised of 
his right to appeal both issues to the Board, and afforded a 
reasonable opportunity to do so.  If appellant submits a 
timely appeal to either or both issues, the case should be 
returned to the Board for appellate review.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



